Citation Nr: 0103480
Decision Date: 02/05/01	Archive Date: 03/12/01

DOCKET NO. 95-01 103A              DATE FEB 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for heart disease.

2. Entitlement to an increased (compensable) evaluation for
malaria.

3. Entitlement to compensation benefits pursuant to the provisions
of 38 U.S.C.A. 1151 (West 1991 & Supp. 2000) for a gastrointestinal
disability as a result of Department of Veterans Affairs (VA)
treatment.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his sister

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to January 1947.

The current appeal arose from an October 1994 rating decision of
the Department of Veterans Affairs (VA) Regional Office (RO). The
RO denied entitlement to service connection for heart disease and
a skin disorder, service connection for emphysema and tooth loss as
secondary to service-connected malaria, and a compensable
evaluation for malaria.

In February 1995 the veteran provided oral testimony before a
Hearing Officer at the RO, a transcript of which has been
associated with the claims file.

In February 1995 the Hearing Officer affirmed the determinations
previously entered.

In June 1997 the Board of Veterans' Appeals (Board) denied
entitlement to service connection for a chronic skin disorder,
emphysema and a dental disorder and remanded the claims of
entitlement to service connection for heart disease and a
compensable rating for malaria to the RO for further development
arid adjudicative actions.

On November 9, 1998 the veteran filed a claim of entitlement to
compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for a gastrointestinal disability with internal bleeding as a
result of VA treatment.

- 2 -

The RO denied entitlement to compensation benefits pursuant to the
provisions of 38 U.S.C.A. 1151 for a gastrointestinal disability
with internal bleeding when it issued a rating decision in April
1999.

In March 2000 the veteran and his sister provided oral testimony
before a Hearing Officer at the RO, a transcript of which has been
associated with the claims file.

In March 2000 the Hearing Officer affirmed the denial of
entitlement to compensation benefits pursuant to the provisions of
38 U.S.C.A. 1151 for a gastrointestinal disability claimed as due
to treatment at a VA facility.

In March 2000 the RO affirmed the denials of entitlement to service
connection for heart disease, and a compensable evaluation for
malaria.

The RO has returned the case to the Board for further appellate
review.

The issues of entitlement to service connection for heart disease
and entitlement to compensation benefits pursuant to the provisions
of 38 U.S.C.A. 1151 for a gastrointestinal disability as a result
of Department of Veterans Affairs (VA) treatment will be addressed
in the Remand portion of the decision. Any mention of heart disease
and gastrointestinal disability in the evidence is for reference
purposes, only.

FINDINGS OF FACT

1. Prior to August 30, 1996, malaria was inactive for over 50
years, without confirmed relapse within the past year or moderate
disability.

2. On and after August 30, 1996, malaria remained inactive with
negative malaria smears and no associated residual liver or spleen
damage.

3 -

CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria prior to
August 30, 1996 have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.3, 4.7, 4.88b, Diagnostic Code 6304 (effective
prior to August 30, 1996); 38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.3,
4.7, 4.88b, Diagnostic Code 6304; 61 Fed. Reg. 39873-39875 (July
31, 1996) (effective August 30, 1996); Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 4.114 Stat. 2096) (2000)
(codified as amended at 38 U.S.C.A. 5102, 5103, 5103A, and 5107).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A June 1947 certificate of attending physician shows that the
veteran was first treated for a known or diagnosed attack of P.
vivax malaria. Diagnosis was made by blood smear. It was noted as
history that the veteran served in Shanghai, China for 30 days and
the remainder of his overseas time approximated 21 months in Korea.
On physical examination he was described as very thin and acutely
ill.

In a rating decision of June 1947, the RO granted service-
connection for malaria evaluated as 10 percent disabling based on
relapse within 6 months following separation from service.

In an April 1948 private medical statement, RCD, MD, noted the
veteran entered a private hospital on May 31, 1947 and was
discharged on June 4, 1947 with a diagnosis of "P. VIVAX MALARIA,
recurrent." Diagnosis was made by blood smear. He was treated with
medication. He was discharged with instructions to prevent another
relapse.

In an unappealed rating decision of June 1948, the RO reduced the
10 percent evaluation for malaria to noncompensable based on no
medical evidence of relapse during the past year. The
noncompensable evaluation has remained in effect to the present.

4 -

In June 1994 the RO received the veteran's VA Form 21-4138,
Statement in Support of Claim. He reopened a claim of entitlement
to an increased (compensable) evaluation for malaria.

In August 1994, the RO requested the veteran to identify any
relevant outstanding recent treatment records for his malaria. He
failed to identify any relevant treatment records for malaria.

In February 1995 the veteran and his sister provided oral testimony
before a Hearing Officer at the RO. A copy of the hearing
transcript (T.) is on file. He submitted evidence dating from 1966
which he wanted considered in support of his appeal. He reported
having malaria-related symptoms 3 or 4 times per year and more in
the summertime. T-4. He noted only taking medication such as
aspirin for his symptoms. T-4. His sister remembered he was very
sick in the late 1940's and early 1950's, He indicated that
following separation from active duty he served in the National
Guard. T-3. He noted receiving Social Security Administration
disability benefits and that a Dr. V. recommended him for Social
Security disability in 1956. T-7.

Voluminous medical records dating between approximately November
1995 and September 1999 are silent for malaria or associated
identified malaria residuals.

An initial VA hospital summary reflecting hospitalization from
November 6, 1995 to November 13, 1995 shows malaria was noted by
history, only.

An April 21, 1998 abdominal ultrasound report noted mild fatty
liver and no evidence of biliary dilatation.

A June 1998 authorized VA examination for malaria shows that the
veteran was described as a well developed and well nourished
individual who wa,s in no acute distress. It was noted as history
that he had acquired malaria during service which was treated with
quinine. He noted he was asymptomatic thereafter for many years,
but then (he could not remember how long before) he began having an
episodic illness which his VA physician told him was due to
malaria.

- 5 -

It was noted that periodically, two or three times yearly, he had
episodes which began as a spell of weakness followed by sweats and
then feeling cold, sometimes with rigors. He never had any
documented episodes of fever. The sequence lasted for 35 to 40
minutes. It resolved with residual weakness for three to four
weeks. He noted that a VA physician proved it was malaria "by
tests," but he did not know which. He noted he was never
specifically retreated for malaria. It was noted that between
episodes, he was presumably free of this symptom complex..

An objective examination was non-revealing for residuals of
malaria. Laboratory testing revealed essentially normal complete
blood count (CBC) and chemistry panel. Malaria smears were negative
for parasitemia, and no IgG or IgM antibodies were found.

Based upon a review of the veteran's history and examination
findings, the examiner opined that:

"In evaluating the veteran's complaints, I am struck that his
periodic brief episodes of sweats and cold followed by weakness are
not compatible with the syndrome of relapsing malaria, in which
full-blown episodes of malaria occur many years after an initial
infection. Although such relapses can occur many decades after
leaving endemic area, they do not follow the pattern reported
here."

"The negative malaria smears speak against active infection. The
negative antibodies suggest that indeed he may never have had
malaria since prior infection would be expected to have generated
a persistent antibody response, and certainly if he had chronic
malaria then antibodies should be present."

- 6 -

"The veteran's other medical problems, especially his heart and
lung disease, may well preclude his ability to perform adequately
in full-time employment. But I feel confident that relapsing
malaria is not the explanation for any such inability."

In March 2000 the veteran provided oral testimony before a Hearing
Officer at the RO, a transcript of which has been associated with
the claims file.

Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public Law
106-475 Veterans Claims Assistance Act of 2000 (November 9, 2000;
114 Stat. 2096, 2096- 97 (2000) (to be codified as amended at 38
U.S.C. 5103. This law eliminates the well-grounded requirement and
amplifies the duty to notify and assist. Its enactment, together
with that of S. 1402, repeals the "McCain Amendment."

The law provides that upon receipt of a complete or substantially
complete application, the Secretary shall notify the claimant and
the claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of that
notice, the Secretary shall indicate which portion of that
information and evidence, if any, is to be provided by the claimant
and which portion, if any, the Secretary, in accordance with
section 5103A of this title and any other applicable provisions of
law, will attempt to obtain on behalf of the claimant. H.R. 4864,
the "Veterans Claims Assistance Act of 2000", signed into law
November 9, 2000, to be codified at 38 U.S.C.A. 5103(a).

The law provides that the Secretary shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for a benefit under a law
administered by the Secretary, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.

- 7 -

The law further provides that the Secretary may defer providing
assistance pending the submission by the claimant of essential
information missing from the application. H.R. 4864, the "Veterans
Claims Assistance Act of 200,D", signed into law November 9, 2000,
to be codified at 38 U.S.C.A. 5103A(a)(l)-.(3).

Governing law now specifically provides that the duty to assist
includes obtaining relevant records (including private records)
that the claimant adequately identifies to the Secretary and
authorizes the Secretary to obtain, and that whenever the
Secretary, after making such reasonable efforts, is unable to
obtain all of the relevant records sought, the Secretary shall
notify the claimant that the Secretary is unable to obtain records
with respect to the claim.

The notification must identify the records the Secretary is unable
to obtain; explain the efforts that the Secretary made to obtain
those records; and, describe any further action to be taken by the
Secretary with respect to the claim. H.R. 4364, the "Veterans
Claims Assistance Act of 2000", signed into law November 9, 2000,
to be codified at 38 U.S.C.A. 5103A(b)(1), (2). The law further
states that whenever the Secretary attempts to obtain records from
a Federal department or agency under this subsection or subsection
(c), the efforts to obtain those records shall continue until the
records are obtained unless it is reasonably certain that such
records do not exist or that further efforts to obtain those
records would be futile. H.R. 4864, the "Veterans Claims Assistance
Act of 2000", signed into law November 9, 2000, to be codified at
38 U.S.C.A. 5103A(b)(3).

Current law more specifically provides that the assistance provided
t)y the Secretary shall include obtaining the following records if
relevant to the claim:

(1) The claimant's service medical records and, if the claimant has
furnished the Secretary information sufficient to locate such
records, other relevant records pertaining to active military,
naval, or air service that are held or maintained by a governmental
entity.

8 -

(2) Records of relevant medical treatment or examination of the
claimant at Department health-care facilities or at the expense of
the Department, if the claimant furnishes information sufficient to
locate those records.

(3) Any other relevant records held by any Federal department or
agency that the claimant adequately identifies and authorizes the
Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", signed
into law November 9, 2000, codified as amended at 38 U.S.C.A.
5103A(c).

The law further provides that the assistance provided by the
Secretary shall include providing a medical examination or
obtaining a medical opinion which such an examination or opinion is
necessary to make a decision on the claim. An examination is deemed
"necessary" if the evidence of record (lay or -medical) includes
competent evidence that the claimant has a current disability, or
persistent or recurrent symptoms of disability; and indicates that
the disability or symptoms may be associated with the claimant's
active military, naval, or air service; but does not contain
sufficient medical evidence for the Secretary to make a decision on
the claim. H.R. 4864, the "Veterans Claims Assistance Act of 2000",
signed into law November 9, 2000, codified as amended at 38
U.S.C.A. 5103A(d).

H.R. 4864, the "Veterans Claims Assistance Act of 2000", signed
into law November 9, 2000, alters former 38 U.S.C.A. 5107, and now
provides as follows:

(a) Except as otherwise provided by law, a claimant has the
responsibility to present and support a claim for benefits under
laws administered by the Secretary.

(b) The Secretary shall consider all information and lay and
medical evidence of record in a case before the Secretary with
respect to benefits under laws administered by the Secretary.

9 -

When there is an approximate balance of positive and negative
evidence regarding any issue material to the determination of a
matter, the Secretary shall give the benefit of the doubt to the
claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", signed
into law November 9, 2000, codified as amended at 38 U.S.C.A. 5107.

Nothing in this section shall be construed to require the Secretary
to reopen a claim that has been disallowed except when new and
material evidence is presented or secured as described in section
5108 of this title.

Where a law or regulation changes after a claim has been filed or
reopened, but before the administrative or judicial appeal process
has been concluded, the version more favorable to a claimant
applies unless Congress provided otherwise or permitted the
Secretary to do otherwise and the Secretary does so. See Marcoux v.
Brown, 9 Vet. App. 289 (1996); See also Karnas v. Derwinski, 1 Vet.
App. 308 (1991); see also VAOPGCPREC 3-97.

Therefore, the appellant's claim of entitlement to an increased
(compensable) evaluation for malaria should be considered in light
of the enactment of H.R. 4864, Public Law 106-475 Veterans Claims
Assistance Act of 2000 (November 9, 2000; 114 Stat. 2096) codified
as amended at 38 U.S.C.A. 5103(a).

Although the RO has not yet considered whether any additional
notification or development action is required under the Veterans
Claims Assistance Act of 2000, the Board may proceed to enter a
decision on the issue of entitlement to an increased (compensable)
evaluation for malaria at this time because the record demonstrates
substantial compliance with the requirements of the Act.

A preliminary review of the record shows that VA has made
reasonable efforts to obtain evidence necessary to substantiate the
veteran's claim to include providing the veteran with adequate an
examination by an appropriate specialist.

- 10-

Since the veteran did specify any relevant outstanding treatment
records for malaria there are no pertinent outstanding records to
try to obtain on his behalf.

The Board notes that a variety of extensive medical records has
been associated with the veteran's claims folder. They include
service medical records, private and VA medical records, including
a report of a VA special examination that are pertinent to the
issue on appeal and a copy of a hearing transcript. The evidence of
record provides a complete basis for addressing the merits of the
appellant's claim at this time.

The Board notes that at a hearing at the RO in February 1995 the
veteran submitted evidence for consideration of his claims
including an increased evaluation for malaria. He also referred to
apparent outstanding remote National Guard records and to the fact
that he was receiving Social Security Administration disability
benefits. He indicated that a Dr. V. recommend by Social Security
Administration disability in 1956.

The Board points out that such remote records are of no relevant or
probative value in determining the current issue of entitlement to
an increased (compensable) evaluation for malaria. The regulations
do not.give past medical reports precedence over current findings.
See 38 C.F.R. 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55
(1994). Accordingly, the Board finds that the veteran is not
prejudiced by the Board entering a decision on the merits since
remanding this case would be superfluous and serve no useful
purpose. See Bernard v. Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence necessary to
Substantiate the veteran's claim, no further assistance is required
to comply with the duty to assist as mandated under the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475.

- 11 -

Criteria

Disability evaluations are based as far as practicable upon the
average impairment of earning capacity resulting from disability.
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4 (2000). Separate
diagnostic codes identify the various disabilities.

Generally, the degrees of disability specified are considered
adequate to compensate for considerable loss of working time from
exacerbation or illness proportionate to the severity of the
several grades of disability. 38 C.F.R. 4.1.

It is the responsibility of the rating specialist to interpret
reports of examination in light of the whole recorded history,
reconciling the various reports into a consistent picture so that
the current rating may accurately reflect the elements of
disability present. 38 C.F.R.  4.2, 4.41.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Disability due to the residuals of malaria is evaluated under 38
C.F.R. 4.88b, Diagnostic Code 6304. The Board notes that the
criteria under Diagnostic Code 6304 were changed, effective August
30, 1996, shortly after the veteran filed his claim.

Accordingly, the version more favorable to the veteran applies.
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v.
Derwinski, 1 Vet. App. 519, 521 (1991). The Board has therefore
reviewed the veteran's claim under both the old and the new rating
criteria.

- 12 -

As to the effective date of disability compensation award, 38
U.S.C. 5110(g) provides: "[W]here compensation, dependency and
indemnity compensation, or pension is awarded or increased pursuant
to any Act or administrative issue, the effective date of such
award shall be fixed in accordance with the facts found but no
earlier than the effective date of the Act or administrative
issue." DeSousa v Gober, 10 Vet. App. 461, 467 (1997). See also
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of
section 5110(g) prohibits a retroactive award prior to the
effective date of the legislation"), affd, 106 F.3d 1577 (Fed. Cir.
1997).

Prior to August 30, 1996, malaria was rated 10 percent if recently
active with one relapse in the past year, or if an old case with
moderate disability. 38 C.F.R. 4.88b, Diagnostic Code 6304 (1996).

In every instance where the schedule does not provide a zero
percents evaluation for a diagnostic code, a zero percent
evaluation shall be assigned when the requirements for a
compensable evaluation are not met. 38 C.F.R. 4.31 (2000).

As of August 30, 1996, the criteria under Diagnostic Code 6304
provide that a 100 percent rating for malaria is assigned when
there is an active disease process. Relapses must be confirmed by
the presence of malarial parasites in blood smears. Thereafter,
malaria is to be rated as residuals such as liver or spleen damage
under the appropriate system. 38 C.F.R. 4.88b, Diagnostic Code 6304
(2000).

Ratings shall be based as far as practicable, upon the average
impairment of earning capacity with the additional proviso that the
Secretary shall from time to time readjust this schedule of ratings
in accordance with experience. To accord justice, therefore, to the
exceptional case where the schedular evaluations are found to be
inadequate, the Under Secretary for Benefits or the Director,
Compensation and Pension Service, upon field station submission, is
authorized to approve on the basis of the criteria set forth in
this paragraph an extra-schedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities.

- 13 -

The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(2000).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. VCAA of 2000,
Pub. L. No. 106- 475, 3(b), 114 Stat. 2096, 2098-99 (2000) (to be
codified as amended at 38 U.S.C. 5107).

Analysis

The Board notes that where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern.
Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, the regulations do not give past medical reports
precedence over current findings. See 38 C.F.R. 4.2 (2000);
Francisco v. Brown, 7 Vet. App. 55 (1994).

- 14 -

In this case, the Board has carefully reviewed the extensive
evidence of record. There has been no recent activity, or any
medical evidence of any disability resulting from malaria.
Specifically, there has been no evidence of liver or spleen damage
as the result of the veteran's malaria. Consequently, the criteria,
either old or new, for a 10 percent evaluation for malaria have not
been met.

Although the veteran claimed at his hearing that he has malaria
recurrences for which he takes aspirin, there is no medical
evidence that his reported symptoms are manifestations of residuals
of malaria. The record is devoid of any clinical or laboratory
evidence that would confirm that the veteran has had a relapse of
malaria in recent years.

There is simply no medical evidence of record that corroborates any
recurrences of malaria or any necessity for medication. The Board
finds no medical evidence of relapses of malaria since
approximately the mid 1940's. The only evidence suggesting such
relapses are the veteran's statements that he takes aspirin to
control his malaria symptoms.

The Board notes the United States Court of Appeals for Veterans
Claims (Court) has held that while a lay person is competent to
testify as to facts within his own observation and recollection,
such as visible symptoms, a lay party is not competent to provide
probative evidence as to matters requiring expertise derived from
specialized medical education, training or experience, such as
matters relating to a diagnosis or medical causation. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992).

In the absence of clinical objective evidence of malaria or malaria
relapses in the past 50 years, a compensable evaluation for malaria
is not available under either the old criteria or the new criteria.
The Board notes that, under the new criteria, malaria may also be
evaluated based on residuals such as liver or spleen damage.
However, there is no competent medical evidence of record to
establish that the veteran has associated liver or spleen damage
due to malaria. Accordingly, there is no basis for a compensable
evaluation for malaria.

- 15 -

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for increased (compensable)
evaluation for malaria. Gilbert v. Derwinski, 1 Vet.,App. 49, 53
(1990).

With respect to this claim, the Board observes that in light of
Floyd V,. Brown, 9 Vet. App. 88 (1996), the Board does not have
jurisdiction to assign an extraschedular rating under 38 C.F.R.
3.321(b)(1) in the first instance. The Board., however, is still
obligated to seek all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all potential theories of entitlement to a benefit under the law or
regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reading
such conclusion on its own. In the veteran's case at hand, the RO
provided the criteria for assignment of an extraschedular rating,
but did not grant a compensable evaluation on this basis.

In the unusual case where the schedular evaluations are found to be
inadequate, an extraschedular evaluation may be assigned
commensurate with impairment in the average earning capacity due
exclusively to the service-connected disability or disabilities. 38
C.F.R. 3.321(b)(1).

The Board finds that a compensable rating for malaria on an
extraschedular basis pursuant to 38 C.F.R. 3.321(b)(1) (2000) is
not appropriate.

The disability at issue has not rendered the veteran's clinical
picture unusual or exceptional in nature, has not markedly
interfered with employment, and has not required frequent inpatient
care as to render impractical the application of regular schedular
standards, thereby precluding a grant of entitlement to a
compensable evaluation for malaria on an extraschedular basis.

- 16 -

Importantly, the Board points out that on a recent June 1998 VA
examination, the examiner indicated that the veteran had other
physical problems especially his nonservice connected lung disease
that significantly interfered with his employability status. The
Board also notes that the recently dated voluminous VA treatment
records are silent for malaria.

The current schedular criteria adequately compensate the appellant
for malaria. Having reviewed the record with these mandates in
mind, the Board finds no basis for further action on this question.

ORDER

Entitlement to an increased (compensable) evaluation for malaria is
denied.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that.have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

At the RO hearing the veteran referred to outstanding National
Guard records and to the fact that he has been receiving Social
Administration disability benefits for years. He noted that in
1956, Dr. V. recommended him for a Social Security Administration
disability.

- 17 -

The fulfillment of the statutory duty to assist includes developing
for all relevant evidence in the custody of a department or agency
and Social Security Administration records.

As such outstanding National Guard and Social Security
Administration records may be helpful to the veteran's claim of
entitlement to service connection for heart disease, the RO should
first attempt to obtain such records prior to appellate
consideration.

Importantly, the Board notes that the veteran's claim for
compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 was filed after October 1, 1997, in November 1998. All claims
for benefits under 38 U.S.C.A. 1151, which govern benefits for
persons disabled by treatment or vocational rehabilitation, filed
after October 1, 1997, must be adjudicated under the new provisions
of section 1151. VAOPGCPREC 40-97. The Court's holding in Karnas v.
Derwinski, 1 Vet. App. 308 (1991) is not for application.

In pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and indemnity
compensation under chapter 13 of this title shall be awarded for a
qualifying additional disability or a qualifying death of a veteran
in the same manner as if such additional disability or death were
service-connected. For purposes of this section, a disability or
death is a qualifying additional disability or qualifying death if
the disability or death was not the result of the veteran's willful
misconduct and--

"(1) the disability or death was caused by hospital care, medical
or surgical treatment, or examination furnished the veteran under
any law administered by the Secretary, either by a Department
employee or in a Department facility as defined in section
1701(3)(A) of this title, and the proximate cause of the disability
or death was-

- 18 -

(A) carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of the
Department in furnishing the hospital care, medical or surgical
treatment, or examination; or

(B) an event not reasonably foreseeable."

In this case the veteran contends that he first developed anemia
due to GI blood loss as a consequence of a mistake in VA's
treatment regimen.

The Board notes that the questions of whether or not the veteran's
anemia is an acute or chronic process and if a chronic process,
whether such disability is the result of carelessness, negligence,
lack of proper skill, error in judgment, or similar instance of
fault on the part of VA in furnishing the hospital care, medical or
surgical treatment, or examination; or an event not reasonably
foreseeable remain unresolved clinically.

The fulfillment of the statutory duty to assist includes providing
a VA examination by a specialist when necessary to make a decision
on a claim for compensation.

In addition, because the VARO has not yet considered whether any
additional notification or development action is required under the
Veterans Claims Assistance Act of 2000, it would be potentially
prejudicial to the veteran if the Board were to proceed to issue a
decision at this time on the claims of entitlement to service
connection for heart disease and compensation benefits for a
gastrointestinal disability with internal bleeding pursuant to the
provisions of 38 U.S.C.A. 1151. See Bernard v. Brown, 4 Vet. App.
384 (1993),

Accordingly, this case is REMANDED for the following:

1. The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999);

- 19 -

2. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment of all
medical care providers, VA and non- VA, inpatient and outpatient,
who may possess additional records pertaining to his treatment for
heart disease, anemia associated with GI bleeding dating from
October 1999 to the present. After obtaining any necessary
authorization or medical releases, the RO should request and
associate with the claims file legible copies of the veteran's
complete treatment reports from those sources identified by him
whose records have not previously been secure. Regardless of the
veteran's response, the RO should secure all outstanding VA
treatment reports.

2. The RO should obtain and associate with the claims file
verification of any National Guard service following separation
from regular active duty in January 1947 as well as all pertinent
medical records pertaining to National Guard service.

3. The RO should obtain from the Social Security Administration the
records pertinent to the veteran's claim as well as the records
relied upon concerning that claim. If records pertaining to such
claim and medical evidence utilized in processing such claim are
not available, that fact should be entered in the claims file.

4. The RO should arrange for a VA examination of the veteran by a
specialist in internal medicine in order to determine the current
nature, extent of severity, and etiology of anemia associated with
GI bleeding. Any further indicated special studies should be
undertaken.

- 20 -

The claimsfile and a separate copy of this remand must be made
available to and reviewed by the examiner prior and pursuant to
conduction and completion of the examination and the examiner must
annotate the examination report in this regard.

The examiner should conduct any additional development necessary to
answer the questions posed below, including physical evaluation or
additional diagnostic testing.

Following a review of the record and examination findings, it is
requested that the examiner render an opinion concerning the
following:

Is the veteran's anemia associated with the GI bleeding due to VA
anticoagulation and antiplatelet therapy an acute or chronic
process?

If the anemia is a chronic process, is such disability the result
of carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of VA in
furnishing the hospital care, medical or surgical treatment, or
examination; or an event not reasonably foreseeable? Any opinions
expressed by the examiner must be accompanied by a complete
rationale.

5. The RO should arrange for a VA cardiology examination of the
veteran by a specialist in cardiovascular diseases for the purpose
of ascertaining whether any heart disease found present is related
to service.

- 21 -

The claimsfile and a separate copy of this remand must be made
available to and reviewed by the examiner prior and pursuant to
conduction and completion of the examination. The examiner must
annotate the examination report that the claimsfile was in fact
reviewed in conjunction with the examination. Any further indicated
special studies must be conducted.

The examiner must be requested to express an opinion as to whether
it is at least as likely as not that any heart disease found began
in active service.

If the examiner determines that any heart disease found is not
related to service or of service origin, the examiner must express
an opinion as to the approximate date of onset and probable
etiology. Any opinions expressed by the examiner must be
accompanied by a complete rationale.

6. Thereafter, the RO should review the claims file to ensure that
the above requested development has been completed in its entirety.

In particular, the RO should review the requested examination
reports and required opinions to ensure that they are responsive to
and in complete compliance with the directives of this remand and
if they are not, the Ro should implement corrective procedures. See
Stegall v. West, 11 Vet. App. 268 (1998),

- 22 -

7. After undertaking any development deemed appropriate in addition
to that specified above to include consideration of 38 C.F.R. 3.328
(2000), the RO should readjudicate the veteran's claim for
compensation benefits for a gastrointestinal disability with
internal bleeding pursuant to the provisions of 38 U.S.C.A. 1151;
and the veteran's claim of entitlement to direct, presumptive and
secondary service connection for heart disease.

The RO must review the claims file and ensure that all notification
and development action required by the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106- 475 is completed. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied. For further guidance on the
processing of this case in light of the changes in the law, the RO
should refer to VBA Fast Letters 00-87 (November 17, 2000), 00-92
(December 13, 2000), 01-02 (January 9, 2001) as well as any
pertinent formal or informal guidance that is subsequently provided
by VA, including, among other things, final regulations and General
Counsel precedent opinions. Any binding' and pertinent court
decisions that are subsequently issued also should be considered.

If the benefits sought on appeal are not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case (SSOC). The SSOC must contain notice of all relevant actions
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations considered pertinent to
the issue currently on appeal. An appropriate period of time should
be allowed for response.

- 23 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to any final outcome warranted.
The appellant need take no action until he is notified by the RO;
however, the veteran is hereby notified that failure without good
cause shown to report for VA examinations may adversely affect the
outcome of his claims. 38 C.F.R. 3.655 (2000).

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

24 - 



